United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenwood W. Moore, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2048
Issued: May 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2009 appellant, through his representative, filed a timely appeal from the
July 14, 2009 merit decision of the Office of Workers’ Compensation Programs, which denied
waiver of a $2,130.05 overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether appellant received a $2,130.05 overpayment from October 31
to November 22, 2008; and (2) whether the Office properly denied waiver of the recovery of the
overpayment.
FACTUAL HISTORY
On March 12, 2006 appellant, then a 34-year-old sheet metal mechanic (aircraft),
sustained a low back injury in the performance of duty when he lifted a torque deck onto a man
lift. The Office accepted his claim for thoracic lumbar strain and authorized surgery for an L5-

S1 disc herniation.
periodic rolls.

Appellant received compensation for temporary total disability on the

Appellant returned to work full time effective October 31, 2008. The Office continued to
pay compensation for temporary total disability through November 22, 2008.
On December 31, 2008 the Office issued a preliminary determination that appellant
received a $2,130.05 overpayment from October 31 through November 22, 2008 and that he was
at fault in creating it because he accepted a payment that he knew or reasonably should have
known was incorrect. Appellant completed an overpayment recovery questionnaire showing
$3,900.00 in monthly income, $3,542.00 in monthly expenses1 and $58.00 in funds and assets.
Following a telephonic hearing on May 7, 2009, appellant submitted documentation of
his household expenses for the prior three months, including medical bills, a mortgage statement
and account statements. He submitted evidence that in February 2009 his total income was
$3,759.47 compared to total expenses of $4,126.02. Appellant submitted evidence that in
March 2009 his total income was $4,275.14 compared to total expenses of $4,292.47. He
submitted evidence that in April 2009 his total income was $3,573.29 compared to total expenses
of $3,903.79.
In a decision dated July 14, 2009, the Office finalized its preliminary determination that
appellant received a $2,130.05 overpayment from October 31 through November 22, 2008. It
found, however, that he was not at fault in the matter. The Office acknowledged receiving a
statement from appellant regarding his son’s medical expenses and his wife’s reduced hours, but
noted that his overpayment recovery questionnaire showed $358.00 in discretionary monthly
income. It denied waiver on the grounds that recovery would not defeat the purpose of the Act
or be against equity and good conscience.
On appeal, appellant argues that he tried every means possible to notify the correct
people that he had returned to work on October 31, 2008 and contended that he did everything
within his control to prevent the overpayment. He argued that he was unaware of the
overpayment until he received a letter on the subject. Appellant asked that the debt be excused,
as repayment would place an undue burden upon his family and would not be in the best interest
of all concerned.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.2
While an employee is receiving compensation, he may not receive salary, pay or remuneration of
any type from the United States, with certain exceptions.3 It is therefore well established that an
1

The expenses actually totaled $3,592.00.

2

5 U.S.C. § 8102(a).

3

Id. at § 8116(a).

2

employee is not entitled to compensation for temporary total disability after returning to work.4
“Temporary total disability” is defined as the inability to return to the position held at the time of
injury or earn equivalent wages or perform other gainful employment.5
ANALYSIS -- ISSUE 1
The fact and amount of the overpayment are not in dispute. Appellant returned to work
full time and with no wage loss effective October 31, 2008, but the Office continued to pay
compensation for total disability through November 22, 2008. He was not entitled to this
compensation, so an overpayment arose. The Office calculated the amount by subtracting from
appellant’s November 22, 2008 payment the several days of compensation to which he was
entitled prior to October 31, 2008. The Board will affirm the Office’s July 14, 2009 decision on
the issues of fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which an individual is entitled.6 The
Office may consider waiving an overpayment only if the individual to whom it was made was
not at fault in accepting or creating the overpayment.7 If the Office finds that the recipient of an
overpayment was not at fault, repayment will still be required unless (1) adjustment or recovery
of the overpayment would defeat the purpose of the Federal Employees’ Compensation Act or
(2) adjustment or recovery of the overpayment would be against equity and good conscience.8
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified resource base.9
An individual is deemed to need substantially all of his current income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
4

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours per day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).
5

20 C.F.R. § 10.400(b).

6

5 U.S.C. § 8129(a).

7

20 C.F.R. § 10.433(a).

8

Id. at § 10.434.

9

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).

3

more than $50.00. In other words, the amount of monthly funds available for debt repayment is
the difference between current income and adjusted living expenses (i.e., ordinary and necessary
living expenses plus $50.00).10
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.11 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.12
Whether to waive an overpayment of compensation is a matter that rests within the Office’s
discretion pursuant to statutory guidelines.13
ANALYSIS -- ISSUE 2
Upon further consideration, the Office found that appellant was not at fault in creating the
overpayment. This finding made him eligible for consideration of waiver of the recovery of the
overpayment. The Office denied waiver on the grounds that his overpayment recovery
questionnaire showed $358.00 in discretionary monthly income. As appellant would not need
substantially all of his current income to meet current ordinary and necessary living expenses,
the Office found that recovery would not create hardship and defeat the purpose of the Act. The
Office also found that recovery would not be against equity and good conscience.
Appellant’s overpayment recovery questionnaire did show over $300.00 in discretionary
monthly income. After his telephonic hearing, he submitted relevant financial information for
the months of February, March and April 2009. In each case, monthly expenses exceeded
monthly income. The Office did not address this evidence or explain why recovery of the
overpayment would not cause hardship in light of the newly submitted financial evidence.
Because it denied waiver without giving due consideration to the evidence submitted, the Board
finds that the Office did not properly exercise its discretion in the matter. The Board will set
aside the July 14, 2009 decision on the issue of waiver and remand the case for a proper exercise
of discretion. After such further development as may be necessary, the Office shall issue an
appropriate final decision on whether appellant is entitled to waiver.
Appellant contended on appeal that he did everything within his control to prevent an
overpayment. The Office ultimately decided he was not at fault in the matter, so the issue is
moot. An overpayment nonetheless arose when the Office made the November 22, 2008

10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
11

20 C.F.R. § 10.437(b).

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.b(3) (October 2004).
13

James M. Albers, Jr., 36 ECAB 340, 344 (1984) and cases cited therein.

4

payment for total disability and because appellant was not at fault in the matter, he is eligible for
consideration of waiver of the recovery of the overpayment.
CONCLUSION
The Board finds that appellant received a $2,130.05 overpayment from October 31 to
November 22, 2008. The Board also finds that this case is not in posture for decision on the
issue of waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed on the issues of fact and amount of overpayment.
The Office’s decision is set aside on the issue of waiver of the recovery of the overpayment and
the case is remanded for further action consistent with this opinion.
Issued: May 24, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

